        Case 1:20-mj-01044-AMD Document 11-1 Filed 09/11/20 Page 1 of 1 PageID: 148




       13121 S. ORANGE BLOSSOM TRAIL
     ORLANDO, FL 32837 (407)240-2491

6328 00062 74807       09/10/20    04:00 PM
SALE SELF CHECKOUT

049074018580 FIRESAFE <A>           199.00
   SENTRY FIRE SAFE-ELECTRONIC

                 SUBTOTAL           199.00
                 SALES TAX           12.94
                 TOTAL             $211.94
XXXXXXXXXXXX7691 VISA
                             USD$ 211.94
AUTH CODE 03260I/4625051              TA
Chip Read
AID A0000000031010              CHASE VISA


        6328 09/10/20 04:00 PM


       6328 62 74807 09/10/2020 0104

         RETURN POLICY DEFINITIONS
     POLICY ID   DAYS   POLICY EXPIRES ON
 A       1      180        03/09/2021

  Due to COVID-19, we have extended our
      returns policy for most items.
  Please see homedepot.com for details.
 ***************************************
            DID WE NAIL IT?
 Take a short survey for a chance TO WIN
      A $5,000 HOME DEPOT GIFT CARD

             Opine en español

         www.homedepot.com/survey

        User ID: H89 156231 149965
          PASSWORD: 20460 149903

Entries must be completed within 14 days
   of purchase. Entrants must be 18 or
  older to enter. See complete rules on
     website. No purchase necessary.




                                                                                 Page 1 of 1
